          Case 1:15-cr-00041-JDB Document 29 Filed 04/01/19 Page 1 of 5




                         THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF COLUMBIA




 UNITED STATES OF AMERICA                             )       Crim. No.: 15-CR-00041 (JDB)

                       Plaintiff                      )

                        v.                            )

                                                      )

 SCHLUMBERGER OILFIELD                                )

 HOLDINGS, LTD.,                                      )

                       Defendant.                     )

                                                      )

                                                      )



                         DEFENDANT’S FINAL STATUS REPORT

       Schlumberger Oilfield Holdings, Ltd. (hereinafter “SOHL”), a wholly owned subsidiary of

Schlumberger Ltd. (“Schlumberger,” or the “Company”), files this status report to apprise the

Court of the status of the above-captioned matter since Defendant’s March 1, 2019 first status

report (the “March Status Report”). The Company has continued to make significant efforts and

invest extensive resources to respond to the Government’s—that is, prosecutors from the US

Department of Justice, and investigators from the Federal Bureau of Investigation and the US

Department of Commerce’s Bureau of Industry & Security—requests in a timely and

comprehensive manner, as described more fully below. The Company expects this to be its final

status report, given the anticipated expiration of the probation period on April 30, 2019.



                                                 1
         Case 1:15-cr-00041-JDB Document 29 Filed 04/01/19 Page 2 of 5



Requests for Information

       On March 5, 2019, the Company convened a telephone conference with the Government

to discuss and clarify the Government’s requests for documents and information in connection to

the matter described as Matter 4 in the March Status Report, including remaining questions

related to an issue that the Company addressed via a production of documents and information

on February 22, 2019 (the “March 5 Requests”). On March 20, 2019, the Company made a

production of documents and information in response to the March 5 Requests.

       On February 15, 2019, the Government requested, via e-mail correspondence, additional

documents and information from Schlumberger in relation to the Matter 4 (the “February 15

Request”). On March 28, 2019, the Company made a production of documents and information

in response to the February 15 Request and provided the Government with a list of documents

that the Company had previously produced to the Government that are responsive to certain of

its March 5 Requests. The Company expects to complete relevant supplemental production of

documents and information in response to the March 5 Requests by April 30, 2019.

Interview Requests

       The Company has worked diligently with the Government and counsel for the employees,

where applicable, in order to assist the Government in conducting interviews in connection with

the Government’s ongoing investigation into Matter 4. For example, the Company coordinated

with counsel for an employee to permit the Government to interview one of the current Company

employees on March 8, 2019. The Company understands that the Government remains interested

in interviewing two current Company employees and two former Company employees in relation

to Matter 4. The Company is committed to continuing to work with counsel for the employees,

where applicable, to schedule these interviews according to the Government’s preferences.

                                               2
           Case 1:15-cr-00041-JDB Document 29 Filed 04/01/19 Page 3 of 5



Company Presentation to the Government

       In February 2019, the Company requested an in-person meeting with the Government to

discuss its compliance program and extensive remediation efforts relevant to the three matters

voluntarily self-disclosed by the Company to the Government, as well as an additional matter that

the Government began investigating prior to the Notice of Agreement to extend Probation

(collectively, the “Matters”). On March 12, 2019, the Company and its counsel made a detailed

presentation to the Government outlining the Company’s unwavering commitment to

compliance, including its continuous improvement of its Trade Customs & Compliance (“TCC”)

program. The Company provided detail to the Government regarding the substantial remediation

it has undertaken in response to lessons learned from its investigation of the Matters. During the

meeting, the Government and the Company engaged in a productive dialogue regarding how its

remedial measures will address potential compliance gaps in its program and mitigate the risk

that sanctions issues will arise under similar circumstances in the future. The Government has

not identified any additional questions following the meeting.

       *                                     *                                     *

       Since the March Status Report, the Government has not requested additional documents

or information regarding the matters described as Matters 1–3 in the March Status Report.

        The Government has informed the Company that it will not join this third status report

because it is still investigating the Matters. The Company understands that the Government may

have additional requests for information or documents that may extend past the expiration of the

term of probation on April 30, 2019. The Company is committed to continuing to cooperate with

the Government regarding any such requests in order to permit the Government to pursue its

investigation of the Matters in accordance with the Company’s obligation under Paragraph 6 of

                                                 3
          Case 1:15-cr-00041-JDB Document 29 Filed 04/01/19 Page 4 of 5



the Plea Agreement. However, given its compliance with the terms of the Plea Agreement and

the substantial completion of the investigations of the Matters, the Company expects the term of

probation will expire without issue on April 30, 2019.




Dated: April 1, 2019




 SCHLUMBERGER OILFIELD
 HOLDINGS, LTD.



  /s/ Barry M. Sabin
 Barry M. Sabin (DC Bar No. 421375)
 555 11th Street NW
 Suite 1000
 Washington, DC 20004-1304
 Tel: (202) 637-2200

 Eric S. Volkman (DC Bar No. 490999)
 555 11th Street NW
 Suite 1000
 Washington, DC 20004-1304
 Tel: (202) 637-2200

 Latham & Watkins LLP
 Attorneys for Schlumberger Oilfield
 Holdings, Ltd.




                                                4
         Case 1:15-cr-00041-JDB Document 29 Filed 04/01/19 Page 5 of 5



                                 CERTIFICATE OF SERVICE

       The undersigned certifies that, on April 1, 2019, a true and correct copy of the foregoing

Defendant’s Final Status Report was served on the following counsel via electronic mail.

       Luke Jones
       Jeff Pearlman
       Assistant United States Attorneys
       US Department of Justice

       Jason Bradley Adam McCullough
       Counter Intelligence & Export Control Section
       US Department of Justice




                                              /s/ Barry M. Sabin
                                             Barry M. Sabin




                                                5
